Joseph Bonanno appeals from so much of a resettled order of the Surrogate’s Court, Kings County, setting aside a verdict and granting a new trial, as imposed conditions for the granting of the motion. Order modified on the law by striking out everything in the first ordering paragraph following the word “granted,” and by striking out the second ordering paragraph. As so modified, the order insofar as appealed from, is unanimously affirmed, without costs. The order was properly made, but the circumstances were such that no terms should have been imposed. The stay contained in the order of tMs court entered on January 21, 1944 (Matter of Bonanno [Motion No. 58], ante, p. 905), is vacated. Present — Hagarty, Acting P. J., Carswell, Adel, Lewis and Aldrich, JJ.